OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on November 30,1960.
In this proceeding respondent was charged with professional misconduct in that on July 7, 1978 he was convicted in the Supreme Court, Suffolk County, of violating subdivision 2 of section 374 of the Social Services Law, a misdemeanor. He was sentenced to pay a fine of $750.
The Referee found that the charge was sustained by the evidence. The petitioner has moved to confirm the report of the Referee and the respondent has submitted an affirmation in connection therewith.
After reviewing all of the evidence, we are in full agree*462ment with the Referee’s report. The respondent is guilty of the afore-mentioned charge of misconduct. Petitioner’s motion is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the respondent’s previously unblemished record as well as the factors in mitigation. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer. JJ., concur.